Citation Nr: 1544298	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  12-07 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut



THE ISSUE

Whether referral on an extraschedular basis under 38 C.F.R. § 3.321(b) is warranted for the issue of entitlement to an increased disability rating greater than 20 percent for right ankle instability.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active service in the United States Air Force from December 1982 to August 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In a December 2014 decision, the Board denied entitlement to a rating in excess of 20 percent for right ankle instability.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2015 Order, the Court granted the parties' Joint Motion for Remand (Joint Motion) and vacated the portion of the Board's December 2014 decision denying entitlement to an extraschedular evaluation.  

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  



FINDINGS OF FACT

1.  The Veteran's disability picture is contemplated by the Rating Schedule, such that the assigned schedular evaluation for her service-connected right ankle instability is adequate.

2.  There are no additional symptoms that have not been attributed to a specific service-connected disability, and there is no symptomatology that can only be attributed to the combined effect of multiple conditions.  



CONCLUSION OF LAW

The criteria have not been met for referral of an increased disability rating greater than 20 percent for right ankle instability on an extraschedular basis.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.321(b) (2014).   


REASONS AND BASES FOR FINDING AND CONCLUSION

The July 2015 Joint Motion determined that the Board erred when it did not provide adequate reasons and bases in the December 2014 decision denying entitlement to an extraschedular rating for the Veteran's right ankle instability under 38 C.F.R. § 3.321(b).  In particular, it was noted that the Board did not address whether referral for consideration of extraschedular evaluation is warranted.  Although the Board determined that Veteran's right ankle instability does not warrant a schedular rating in excess of 20 percent under Diagnostic Codes 5270, 5271, or 5284, the parties noted that the Veteran experiences the following symptoms related to her right ankle condition: pain, swelling, the inability to walk more than a quarter mile, the inability to stand for extended periods of time, and the inability to carry heavy objects (in this case, her son) due to the ankle "giv[ing] out."  See April 2012 VA examination report.  The parties noted that none of these symptoms are specifically considered under the aforementioned diagnostic codes, which suggests the schedular evaluation may be inadequate to rate the Veteran's right ankle disability.  

Additionally, the July 2015 Joint Motion directed the Board to address the applicability of Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In Johnson, the United States Court of Appeals for the Federal Circuit rejected the Secretary's argument that section 3.321(b) "must be construed as limited to the impact of a single disability rather than multiple disabilities," and held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities." 762 F.3d at 1365.  

The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b)(1) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extra-schedular rating is warranted.  Id.  See also 38 C.F.R. § 3.321(b)(1).  Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  See Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected right ankle disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned evaluation with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  

There are no additional symptoms associated with the Veteran's service-connected right ankle instability that are not addressed in the Rating Schedule.  The Board acknowledges the July 2015 Joint Motion pointing out that the schedular evaluations may be inadequate to rate the Veteran's right ankle disability due to the following symptoms:  pain, swelling, the inability to walk more than a quarter mile, the inability to stand for extended periods of time, and the inability to carry heavy objects (in this case, her son) due to the ankle "giv[ing] out."  See April 2012 VA examination report.  However, the complaints of pain and other factors of functional loss are contemplated by the rating criteria, to include 38 C.F.R. §§ 4.40, 4.45, 4.59.  

The Board notes that, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board finds that the schedular criteria reasonably describe the Veteran's disability picture in this case.  In fact, the December 2014 Board decision specifically granted a 20 percent evaluation for right ankle instability on the basis of pain, limitation, and functional loss, to include difficulty with walking and weight-bearing and the need for a brace and special orthotics.  Thus, it cannot be said that the available schedular evaluations for this disability are inadequate.  There are higher ratings available under the diagnostic codes, as discussed in the December 2014 decision, but the Veteran's disability is not productive of such manifestations.

The Board further notes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected disability.  

The Veteran is currently service-connected for the following disabilities: right ankle instability, rated as 20 percent disabling; a right ankle scar, rated as 10 percent disabling; bilateral anterior tibial ostalgia, rated noncompensable; and residuals of a right first metatarsal stress fracture, rated as noncompensable.  Her current combined evaluation is 30 percent.

As discussed above, the Veteran's pain and functional loss have been considered in the 20 percent rating for her right ankle disability. The Veteran and her representative have not identified any other symptom resulting from the combined effect of her service-connected disabilities that are not contemplated in the rating criteria for those disorders.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected right ankle disability on appeal or the combination of all her service-connected disabilities under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

ORDER

Referral on an extraschedular basis under 38 C.F.R. § 3.321(b) for the issue of entitlement to an increased disability rating greater than 20 percent for right ankle instability is denied.  


____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


